NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                                No. 18-2659
                               _____________

                      UNITED STATES OF AMERICA

                                      v.

                             NASIR THOMPAS,
                                   Appellant
                              _____________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    District Court No. 2-17-cr-00449-002
               District Judge: The Honorable Gerald J. Pappert

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                            September 26, 2019

       Before: SMITH, Chief Judge, McKEE and PHIPPS, Circuit Judges

                          (Filed: October 18, 2019)
                          _____________________

                                OPINION
                          _____________________

SMITH, Chief Judge.

     Nasir Thompas appeals his judgment of conviction and sentence. His
counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that no nonfrivolous issues exist for appeal, together with a motion by

counsel to withdraw. For the following reasons, we will grant counsel’s motion

and affirm the judgment.

                                           I.

      Based upon allegations that Thompas participated in a June 6, 2017 robbery

of a 7-Eleven and a June 12, 2017 robbery of a Godfrey Food Mart, a superseding

indictment charged him with two counts of Hobbs Act robbery, 18 U.S.C.

§ 1951(a), and two counts of brandishing a firearm during a crime of violence, 18

U.S.C. § 924(c). Thompas pleaded not guilty and proceeded to a three-day jury

trial. At trial, the prosecution introduced, inter alia: (1) video surveillance footage

of the robberies; (2) testimony from a co-defendant who cooperated with the

prosecution and implicated Thompas; (3) expert testimony concerning Thompas’s

fingerprints, which were recovered from one of the crime scenes; (4) testimony

from Thompas’s stepfather that the gun used during the robberies had been stolen

from him; and (5) Thompas’s videotaped confessions to having committed both

robberies. At the conclusion of trial, the jury found Thompas guilty of all four

charges.



 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
                                          2
      At sentencing, Thompas did not object to the presentence investigation

report or the District Court’s calculation of the applicable Guidelines range.

Thompas moved for a downward variance, which the District Court denied. After

considering the factors set forth in 18 U.S.C. § 3553(a), the District Court imposed

sentences of concurrent terms of 57 months for the two Hobbs Act charges, and

consecutive terms of 84 months and 300 months for the two firearm charges, for a

total term of 441 months of imprisonment, to be followed by a five-year term of

supervised release.

      Thompas timely filed a pro se notice of appeal. His counsel filed an Anders

brief and a motion to be relieved from the representation. Although Thompas

sought and was granted additional time in which to file a pro se brief in support of

his appeal, he did not file such a brief.

                                            II.1

      In Anders v. California, 386 U.S. at 744, the Supreme Court held that if,

after conscientious examination, counsel finds a matter to be wholly frivolous,

counsel should advise the Court and request permission to withdraw from the

representation. In such a case, we conduct a plenary review to determine:

(1) whether counsel adequately fulfilled the requirements of 3d Cir. L.A.R.


1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
                                             3
109.2(a), including filing a sufficient motion to withdraw and supporting brief; and

(2) whether an independent review of the record reveals any non-frivolous issues.

Simon v. Gov’t of Virgin Islands, 679 F.3d 109, 114–15 (3d Cir. 2012). “Where

the Anders brief initially appears adequate on its face, the proper course is for the

appellate court to be guided in reviewing the record by the Anders brief itself.”

United States v. Youla, 241 F.3d 296, 301 (3d Cir. 2001) (citation and internal

quotation marks omitted). A complete scouring of the record is not required. Id.

If we judge an appeal to be without arguable merit, we must grant trial counsel’s

motion and dispose of the appeal without appointing new counsel. 3d Cir. L.A.R.

109.2(a).

                                          III.

      Counsel observes that one potential appeal issue could concern Thompas’s

videotaped confessions. In his Anders brief, counsel states that he declined to

move to suppress the confessions because Thompas executed Miranda waivers

before each confession and there was no evidence of coercion. Counsel further

observes that, even if the confessions had not been admitted at trial, the evidence

of guilt was overwhelming. As to Thompas’s sentence, counsel observes that there

are no appealable issues because the District Court correctly calculated the

advisory Guidelines range and examined the § 3553(a) factors, and the sentence

imposed was both procedurally and substantively reasonable.
                                       4
      The Anders brief adequately explains why there are no nonfrivolous issues

for appeal. See Youla, 241 F.3d at 300. Our independent review of the record

leads us to the same conclusion.

                                        IV.

      We are satisfied that Counsel has fulfilled his obligation under Anders and

3d Cir. L.A.R. 109.2(a), and our independent review of the record has identified no

nonfrivolous ground for appeal. If, as here, an appeal is judged to be without

arguable merit, this Court must grant trial counsel’s motion and dispose of the

appeal without appointing new counsel. 3d Cir. L.A.R. 109.2(a). We therefore

will grant counsel’s motion to withdraw and affirm the judgment.




                                         5